            Case 2:19-cv-01659-MCE-DB Document 49 Filed 05/12/20 Page 1 of 3


 1   Morgan J.C. Scudi                                     XAVIER BECERRA
     Scudi & Ayers                                         Attorney General of California
 2
     5440 Morehouse Drive                                  PAUL STEIN
 3   Suite #4400                                           Supervising Deputy Attorney General
     San Diego, CA 92121                                   CHAD A. STEGEMAN, State Bar No.
 4   Phone: 858.558.1001                                   225745
     Fax: 858.558.1122                                     Deputy Attorney General
 5
     mscudi@scudilaw.com                                    455 Golden Gate Ave.. Ste. 11000
 6                                                          San Francisco, CA 94102-7004
     Paul A. Rossi                                          Telephone: (415) 510-3624
 7   IMPG Advocates                                         Fax: (415) 703-5843
     316 Hill Street                                        E-mail: Chad.Stegeman@doj.ca.gov
 8
     Suite 1040                                             Attorneys for Defendants
 9   Mountville, PA 17554
     Phone: 717.615.2030
10   Paul-Rossi@comcast.net
11
     Counsel to Plaintiffs
12

13                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
14
                                   SACRAMENTO DIVISION
15

16

17   ROQUE ROCKY DE LA FUENTE,                           2:19-cv-01659-MCE-DB

18                  Plaintiff,

19   vs.                                                 STIPULATION FOR VOLUNTARY
                                                         DISMISSAL WITH PREJUDICE;
20                                                       ORDER THEREON
     ALEX PADILLA,
                                                         (Fed. R. Civ. P. 41 (a)(1)(A))
21

22                  Defendant                            Action Filed: August 26, 2019

23                                                       Judge: Morrison C. England, Jr.
24

25          Plaintiff Roque Rocky De La Fuente, in his personal capacity, and Defendants Alex

26   Padilla and Xavier Becerra, in their official capacities, stipulate to the voluntary dismissal with
27
     prejudice of this action under Federal Rule of Civil Procedure 41(a)(1)(A). The parties stipulate
28
     STIPULATION FOR VOLUNTARY - 1
            Case 2:19-cv-01659-MCE-DB Document 49 Filed 05/12/20 Page 2 of 3


 1   that except as set forth in their settlement agreement, the parties bear their own attorneys’ fees,
 2
     expenses, and costs.
 3
     IT IS SO STIPULATED.
 4
                                                           Respectfully submitted,
 5

 6   Dated: April 28, 2020                                 IMPG ADVOCATES, INC.

 7                                                         s/ Paul A. Rossi_______________
                                                           Paul A. Rossi
 8
                                                           Attorney for Plaintiff
 9                                                         Roque Rocky De La Fuente

10   Dated: April 24, 2020                                 XAVIER BECERRA
                                                           Attorney General of California
11
                                                           PAUL STEIN
12                                                         Supervising Deputy Attorney General

13                                                         s/ Chad A. Stegman (as authorized on April 24,
                                                           2020)
14
                                                           CHAD A. STEGEMAN
15                                                         Deputy Attorney General
                                                           Attorneys for Defendants
16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION FOR VOLUNTARY - 2
            Case 2:19-cv-01659-MCE-DB Document 49 Filed 05/12/20 Page 3 of 3


 1
                                                    ORDER
 2

 3           In consideration of the parties’ stipulation, and good cause appearing, Plaintiff Roque

 4   Rocky De La Fuente’s complaint is dismissed with prejudice under Federal Rule of Civil
 5
     Procedure 41 (a)(1)(A). Except as set forth in their settlement agreement, the parties bear their
 6
     own attorneys’ fees, expenses and costs. The matter having now been concluded in its entirety,
 7
     the Clerk of Court is directed to close the file.
 8

 9           IT IS SO ORDERED.

10   Dated: May 11, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION FOR VOLUNTARY - 3
